01/29/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 21-0023



                               No. DA 21-0023

IN THE MATTER OF

H.R.,

        A Youth in Need of Care


     ORDER GRANTING MOTION FOR EXTENSION OF TIME


        Upon consideration of Appellant’s motion for extension of time, and

good cause appearing therefore, Appellant, N.R., is granted an extension of

time until April 8, 2021, to prepare, serve, and file the Opening Brief.

        No further extensions will be granted.




                                                                          Electronically signed by:
                                                          Grant of Extension of Mike
                                                                                Time McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                              January
                                                                             PAGE   1 29 2021